SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Patricia Lambert appeals from two orders entered by the United States District Court for the Eastern District of New York: (1) granting summary judgment for the defendant-appellee on all Lambert’s claims, 2000 WL 574193 (E.D.N.Y. April 24, 2000); and (2) denying Lambert’s motion to amend the complaint, 2000 WL 863461 (E.D.N.Y. June 9, 2000). We affirm for substantially the reasons stated in Judge Gleeson’s orders.
The judgment of the district court is hereby AFFIRMED.